IN THE UNITED STATES DISTRICT COURT
                                FOR THE /7/v/                    DISTRICT OF TEXAS
                                              /3*//               Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
               ordinary household furnishings and clothing?

                                                Yes •           No gT

               If you answered YES, describe the property and state its approximate value.




I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 U.S.C. §1746).




       Signed this the   vU5u.fJrSdav of kkS^s)r                             _, 20 15


                                                                                   Mint,
                               Signature of Plaintiff                       ID Number




       YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
       YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
       APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
       LAW LIBRARY AT YOUR PRISON UNIT.




                                                                                                  T^rATCIFP (REV. 9/02)
                                                  Aaa>us>Y 2B.Zm£




AV too -hove Jl, \AlolVLr ArfioiA* . 5rf-3cL£-h>hrt£-
                    •   •               *         —— t

IA.cj, no, IH78H41;'
A* a (Pro £c^ \aiduU            l7Ke_ -Ho ruLeCst. cat\t^ of
of oil Transcripts ((WrY, CkrKs (Words, /frf^t" kfty+j
flnd Cdu/+ .Rtfortec IfccortJs., .ihdudinS inafc+mwrt drwi
-Judgement ib se^rm"ift3 in-amst. nn. «s-^o/sS,.^

i^°^_^ a" coPVon irw J^fc»7M/s fo^er/5 (Wi,
and D^fe, t SfaKns rvw InaWlVH lo Pa.v ^f^ or f^
W -thtst Court OocutvitftYs.

 11nanK You fer Voar -As&ishjjU£.''
               *r           —               "




 \AlaUw ArnoUo. SaSas-hwvie                 Jji -H^ £*£/ *h



                                        PoJ/°.S


  tes. Court of appals nurnbtT; QS~07-ol£sfl-C£
(A) tdc01bs8 - PASSPORT                               Tuesday,    September 01, 2015, 15:38:36 PM

CSINIB02/CINIB02     TEXAS DEPARTMENT OF CRIMINAL JUSTICE          09/01/15
1BS8/FJ00021               IN-FORMA-PAUPERIS DATA                  15:38:27
TDCJ#: 01.478496 SID#: 07803910 LOCATION: DANIEL          INDIGENT DTE: 01/16/15
NAME: SAGASTUME,WALTER ARNOLD           BEGINNING PERIOD: 03/01/15
PREVIOUS       TDCJ NUMBERS:
CURRENT    BAL:               0.01   TOT   HOLD AMT               0.00     3MTH TOT   DEP:          0, 00
6MTH    DEP:                  1.47   6MTH AVG BAL                 0.0 9    6MTH AVG   DEP:          0, 25
MONTH    HIGHEST    BALANCE    TOTAL DEPOSITS          MONTH    HIGHEST     BALANCE   TOTAL DEPOSITS
08/15             0,,01                0.00            05/15              0, 01              0.00
07/15             0,,01                0.00            04/15              0, 01              0.00
06/15             0,,01                0.00            03/15              3, 16              1.47
PROCESS    DATE      HOLD AMOUNT           HOLD   DESCRIPTION




STATE    OF TEXAS    COUNTY OF
ON THIS THE J_ DAY OF jfrfl-fe^ \fT, fcTI CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT.                       NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                            OR SID NUMBER: